On Application for Rehearing
PER CURIAM.
In application for rehearing counsel for plaintiff’s employer, defendant-appellant, complains that the court erred in stating in its original judgment that the issue presented by an exception to the jurisdiction ra-tione materiae ánd ratione personae had been abandoned. The application and brief in support thereof call attention to the fact that an identical plea to the jurisdiction was filed on behalf of plaintiff’s employer.
While it is true that such a plea was filed, the minutes of the court contained in the record disclose that the case was called, tried and taken under advisement by the district court on July 26, 1963. The exception to the jurisdiction on behalf of the employer was not filed until September 13, 1963, and was overruled on the same day on the ground that it was not timely filed. The record further shows that judgment was rendered on September 13, 1963.
Since we were fully in accord with the action taken by the district court in overruling the exception, it being clear that this pleading was not timely filed under the provisions of LSA-C.C.P. Article 928, we pretermitted consideration thereof
The application for rehearing is denied.